Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 4

TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 2 day of November, 2011 by and among AVIAT NETWORKS, INC., a
Delaware corporation (“Parent”), AVIAT US., INC. (“Opco,” together with Parent,
the “US Borrowers”) and AVIAT NETWORKS (S) PTE. LTD., a private company limited
by shares formed under the laws of the Republic of Singapore (“Aviat Singapore”
or “Singapore Borrower,” and together with the US Borrowers, the “Borrowers”),
and SILICON VALLEY BANK (“Bank”). Capitalized terms used herein without
definition shall have the same meanings given them in the Loan Agreement (as
defined below).

RECITALS

A. Borrowers and Bank have entered into that certain Loan and Security Agreement
dated as of September 30, 2010 (as amended, restated, modified and/or
supplemented from time to time, the “Loan Agreement”), pursuant to which Bank
agreed to extend and make available to Borrowers certain advances of money.

B. Subject to the representations and warranties of each Borrower herein and
upon the terms and conditions set forth in this Amendment, Bank is willing to
amend the Loan Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1. Amendment to Loan Agreement.

1.1 Section 2.1.3 (Foreign Exchange Contracts). Section 2.1.3 is amended and
restated in its entirety as follows:

“[Reserved].”

1.2 Section 2.1.4 (Cash Management Services). Section 2.1.4 is amended and
restated in its entirety as follows:

“[Reserved].”

1.3 Section 2.1.5 (Term Loan Sublimit). Section 2.1.5 of the Loan Agreement is
amended and restated in its entirety as follows:

“2.1.5 Term Loan Sublimit.

(a) Availability. Bank shall make one (1) term loan available in Dollars to
Borrowers in an amount up to the Term Loan Amount during the Term Draw Period
subject to the satisfaction of the terms and conditions of this Agreement (the
“Term Loan”). If drawn by a US Borrower, the Term Loan shall reduce the amount
available for US Advances. If drawn by the Singapore Borrower, the Term Loan
shall reduce the amount available for Singapore Advances. The Term Loan shall
reduce the amount otherwise available for Credit Extensions under the Revolving
Line.



--------------------------------------------------------------------------------

(b) Repayment. U.S. Borrower, and if borrowed by Singapore Borrower, shall repay
the Term Loan in (i) twenty-four (24) equal monthly installments of principal,
plus (ii) monthly payments of accrued interest (the “Term Loan Payment”).
Beginning on the last day of the month following the month in which the Funding
Date of the Term Loan occurs, each Term Loan Payment shall be payable on the
last day of each month. The final Term Loan Payment, due on the Term Loan
Maturity Date, shall include all outstanding principal and accrued and unpaid
interest under the Term Loan. Once repaid, the Term Loan may not be reborrowed.”

1.4 Section 2.3 (Payment of Interest on the Credit Extensions). A new Subsection
(iii) is hereby added to Section 2.3(a) of the Loan Agreement as follows:

“(iii) The principal amount outstanding under the Term Loan shall accrue
interest at a per annum rate equal to five percent (5%) from the Funding Date of
the Term Loan until paid in full.”

1.5 Section 2.4 (Fees). Section 2.4(a) is amended and restated in its entirety
as follows:

“(a) Commitment Fee. A fully earned, non-refundable commitment fee of
(i) $150,000 equal to three hundred seventy five thousandths of one percent
(0.375%) of the Revolving Line, on the Fourth Amendment Effective Date;
(ii) $100,000 equal to twenty five thousandths of one percent (0.25%) of the
Revolving Line, on the first anniversary of the Fourth Amendment Effective Date;
and (iii) $32,328.77 equal to twenty five thousandths of one percent (0.25%) of
the Revolving Line prorated for the remainder of the term of the Revolving Line
facility, on the second anniversary of the Fourth Amendment Effective Date. Bank
acknowledges that Borrower has paid the commitment fee for the period through
November 30, 2011 and shall be credited the prorated portion of such amount
toward the commitment fee due on the Fourth Amendment Effective Date.”

1.6 Section 2.4 (Fees). The last paragraph of Section 2.4(c) of the Loan
Agreement is amended and restated in its entirety as follows:

“For the period from the Effective Date until Bank has received Parent’s
consolidated financial statements for the fiscal quarter ending October 1, 2010,
the Unused Revolving Line Facility Fee shall be at the margin in the row styled
“Level IV.” The unused portion of the Revolving Line, for the purposes of this
calculation, shall include amounts reserved for products provided in connection
with Letters of Credit. Borrowers shall not be entitled to any credit, rebate or
repayment of any Unused Revolving Line Facility Fee previously earned by Bank
pursuant to this Section notwithstanding any termination of the Agreement or the
suspension or termination of Bank’s obligation to make loans and advances
hereunder; and”



--------------------------------------------------------------------------------

1.7 Section 4.1 (Grant of Security Interest). The following paragraph is added
as subsection (c) of Section 4.1 of the Loan Agreement as follows:

“Each Borrower acknowledges that it previously has entered, and/or may in the
future enter, into Bank Services Agreements with Bank. Regardless of the terms
of any Bank Services Agreement, each Borrower agrees that any amounts Borrowers
owe Bank thereunder shall be deemed to be Obligations hereunder and that it is
the intent of each Borrower and Bank to have (i) all such Obligations secured by
the first priority perfected security interest in the US Collateral and (ii) all
such Singapore Obligations also secured by the Singapore Collateral granted
herein (subject only to Permitted Liens that may have superior priority to
Bank’s Lien in this Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrowers’ sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrowers; provided that upon payment in full in cash of the Singapore
Obligations and at such time as Bank’s obligation to make Credit Extensions to
Singapore Borrower has terminated, Bank shall, at Borrowers’ sole cost and
expense, release its Liens in the Singapore Collateral and all rights therein
shall revert to Singapore Borrower. In the event (x) all Obligations (other than
inchoate indemnity obligations), except for Bank Services, are satisfied in
full, and (y) this Agreement is terminated, Bank shall terminate the security
interest granted herein upon Borrowers providing cash collateral acceptable to
Bank in its good faith business judgment for Bank Services, if any.”

1.8 Section 4.2 (Priority of Security Interest). The second paragraph of
Section 4.2 of the Loan Agreement is deleted in its entirety.

1.9 Section 6.2 (Financial Statements, Reports, Certificates). The “and” at the
end of subsection (g) of Section 6.2 is hereby deleted and the “.” at the end of
subsection (h) of Section 6.2 is hereby replaced with a “;”. The following new
subsections (i), (j) and (k) are hereby added to Section 6.2 of the Loan
Agreement as follows:

(i) Borrowing Base Reports. Within forty-five (45) days after the last day of
each fiscal quarter (except within thirty (30) days of the last day of each
month upon the occurrence of the Borrowing Threshold), (i) aged listings of
accounts receivable and accounts payable (by invoice date) and (ii) deferred
revenue reports (the “Borrowing Base Reports”);

(j) Borrowing Base Certificate. Within forty-five (45) days after the last day
of each fiscal quarter (except within thirty (30) days of the last day of each
month upon the occurrence of the Borrowing Threshold), and together with the
Borrowing Base Reports, a duly completed Borrowing Base Certificate signed by a
Responsible Officer;

(k) Cash Holdings Report. Within thirty (30) days after the last day of each
month, a cash holdings report.”

1.10 Section 6.7 (Financial Covenants). Section 6.7 of the Loan Agreement is
hereby amended and restated in its entirety as follows:



--------------------------------------------------------------------------------

“6.7 Financial Covenants. Maintain as of the last day of each fiscal quarter,
unless otherwise noted, on a consolidated basis with respect to Parent and its
Subsidiaries:

(a) Liquidity Coverage. As of the last day of each fiscal quarter, a ratio of
(A)(i) unrestricted domestic cash and Cash Equivalents of the US Borrowers plus
(ii) domestic short-term and long-term marketable securities of the US Borrowers
plus (iii) unrestricted cash and Cash Equivalents and short-term and long-term
marketable securities, in an aggregate amount not to exceed $30,000,000, of
Singapore Borrower (x) managed by SVB Asset Management and held in a Securities
Account maintained at U.S. Bank, N.A. that is subject to a Control Agreement
and/or (y) maintained in a domestic Deposit Account with Bank and denominated in
Dollars plus (iv) the lesser of twenty-five percent (25%) of Eligible Accounts
or $12,500,000 to (B) the aggregate amount of Liquidity Obligations outstanding,
of not less than 1.50:1.00.

(b) EBITDA. Maintain, measured as of the end of each fiscal quarter during the
following periods, EBITDA of at least the following:

 

Period    Minimum EBITDA  

Fiscal quarter ending September 30, 2011

   ($ 5,100,000 ) 

Fiscal quarter ending December 31, 2011

   ($ 5,500,000 ) 

Fiscal quarter ending March 31, 2012

   ($ 800,000 ) 

Fiscal quarter ending June 30, 2012

   $ 2,000,000   

Fiscal quarter ending September 30, 2012

   ($ 3,100,000 ) 

Fiscal quarter ending December 31, 2012 and each fiscal quarter thereafter

   $ 3,000,000   

1.11 Section 12.8 (Survival). Section 12.8 of the Loan Agreement is hereby
amended and restated in its entirety as follows:

“12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. Without limiting the foregoing,
except as otherwise provided in Section 4.1, the grant of security interest by
Borrowers in Section 4.1 shall survive until the termination of all Bank
Services Agreements. The obligation of Borrowers in Section 12.2 to indemnify
Bank shall survive until the statute of limitations with respect to such claim
or cause of action shall have run.”

1.12 Section 13.1 Definitions. The following definitions are hereby: (a) to the
extent already defined in Section 13.1 of the Loan Agreement, amended in their
entirety to read as follows, and (b) to the extent not already defined in that
Section, added to Section 13.1 of the Loan Agreement in alphabetical order as
follows:

““Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the Dollar Equivalent of the
outstanding principal balance of all Advances (including the principal amount
outstanding under the Term Loan), minus (c) the Dollar Equivalent amount of all
outstanding Existing Letters of Credit and Letters of Credit (including drawn
but unreimbursed Letters of Credit) plus an amount equal to the Letter of Credit
Reserve.”

““Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to any Borrower or any of
its Subsidiaries by Bank or any Bank Affiliate, including, without limitation,
any cash management services (including, without limitation, merchant services,
direct deposit of payroll, business credit cards, and check cashing



--------------------------------------------------------------------------------

services), interest rate swap arrangements, and foreign exchange services as any
such products or services may be identified in Bank’s various agreements related
thereto (each, a “Bank Services Agreement”).”

““Borrowing Base” is (a) $10,000,000 plus (b) 45% of Eligible Accounts, as
determined by Bank from Borrower’s most recent Borrowing Base Certificate;
provided, however, that Bank may decrease the foregoing amount and percentage in
its good faith business judgment based on events, conditions, contingencies, or
risks which, as determined by Bank, may adversely affect Collateral.”

““Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit G.”

““Borrowing Base Report” is defined in Section 6.2(i).”

““Borrowing Threshold” is outstanding Credit Extensions (excluding outstanding
Letters of Credit) in an amount equal to or greater than $15,000,000.”

““Credit Extension” is any Advance, Letter of Credit, Term Loan, or any other
extension of credit by Bank for Borrowers’ benefit.”

““Eligible Accounts” are Accounts of Borrowers less bad debt reserve.”

““Fourth Amendment Effective Date” is November 2, 2011.”

““FX Forward Contract” is any foreign exchange contract by and between a
Borrower and Bank under which such Borrower commits to purchase from or sell to
Bank a specific amount of Foreign Currency on a specified date.”

““Loan Documents” are, collectively, this Agreement, the Perfection
Certificates, the Control Agreements, any Letter of Credit, any Letter of Credit
Application, the Singapore Debenture, the Letter of Direction, any Bank Services
Agreement, any note, or notes or guaranties executed by any Borrower or any
Guarantor, and any other present or future agreement between any Borrower, any
Guarantor and/or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified.”

“Liquidity Obligations” are Borrowers’ obligations to pay when due any debts,
principal, interest, Bank Expenses and other amounts Borrowers owe Bank now or
later, whether under this Agreement, the Loan Documents, or otherwise,
including, without limitation, the Singapore Obligations, all reimbursement
obligations for drawn and undrawn letters of credit, and including interest
accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrowers assigned to Bank.”

““Obligations” are Borrowers’ obligations to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrowers owe Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, the Singapore Obligations, all obligations relating to
letters of credit (including reimbursement obligations for drawn and undrawn
letters of credit) and under Bank Services Agreements, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrowers assigned to Bank, and to perform Borrowers’ duties
under the Loan Documents.”



--------------------------------------------------------------------------------

““Revolving Line Maturity Date” is February 28, 2014.”

““Revolving Line Utilization” is, at any time, the sum of (a) the outstanding
principal amount of any Advances, plus (b) the principal amount outstanding
under the Term Loan, plus (c) the Dollar Equivalent face amount of any
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve).

““Singapore Obligations” are Singapore Borrower’s obligations to pay when due
any principal and interest arising out of Singapore Utilization, Bank Expenses
and other amounts Singapore Borrower owes Bank now or later, whether under this
Agreement, the Loan Documents, or otherwise, including, without limitation, all
obligations relating to letters of credit (including reimbursement obligations
for drawn and undrawn letters of credit) and under Bank Services Agreements, if
any, and including interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Singapore Borrower assigned to Bank, and
to perform any Singapore Borrower’s duties under the Loan Documents.”

““Singapore Sublimit” is $30,000,000.”

““Singapore Utilization” is the sum of (i) the outstanding principal amount of
any Singapore Advances, plus (ii) the principal amount outstanding under the
Term Loan, if drawn by Singapore Borrower, plus (iii) the Dollar Equivalent face
amount of any outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit and any Letter of Credit Reserve) issued for Singapore
Borrower’s account.”

““Term Draw Period” is Fourth Amendment Effective Date through January 31,
2012.”

““Term Loan” is a loan made by Bank pursuant to the terms of Section 2.1.5
hereof.”

““Term Loan Amount” is an amount equal to Eight Million Two Hundred and Fifty
Thousand Dollars ($8,250,000).”

““Term Loan Maturity Date” is the last day of the month that is twenty-four
(24) months following the Funding Date of the Term Loan.”

““Term Loan Payment” is defined in Section 2.1.5(b).”

1.13 Section 13.1 (Definitions). The following definitions in Section 13.1 of
the Loan Agreement are deleted in their entirety:

“Cash Management Services”

“Cash Management Services Sublimit”

“FX Business Day”

“FX Reserve”

“Settlement Date”



--------------------------------------------------------------------------------

1.14 Exhibit B to Loan Agreement (Form of Compliance Certificate). Exhibit B to
the Loan Agreement is hereby amended in its entirety by deleting it and
replacing it with Exhibit A attached to this Amendment.

1.15 Exhibit G to Loan Agreement (Form of Borrowing Base Certificate). A new
Exhibit G is hereby added as an exhibit to the Loan Agreement in the form
attached as Exhibit B to this Amendment.

2. BORROWERS’ REPRESENTATIONS AND WARRANTIES. Each Borrower hereby represents
and warrants that:

(a) immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;

(b) such Borrower has the corporate power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;

(c) the certificate of incorporation, bylaws and other organizational documents
of such Borrower delivered to Bank in connection with the Loan Agreement remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

(d) the execution and delivery by such Borrower of this Amendment and the
performance by such Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized by all necessary corporate
action on the part of such Borrower; and

(e) this Amendment has been duly executed and delivered by such Borrower and is
the binding obligation of such Borrower, enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

3. COVENANTS. Within (a) sixty (60) days of the Fourth Amendment Effective Date,
Bank shall have completed its audit of Borrowers’ collateral; and (b) fourteen
(14) days of the Fourth Amendment Effective Date that certain Registration of
Company Charges – Variation of Charge shall be filed with the Accounting and
Corporate Regulatory Authority of Singapore to increase the principal amount
secured by charge number C201010201 to US$30,000,000.

4. LIMITATION. The amendment set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which Bank
may now have or may have in the future under or in connection with the Loan
Agreement or any instrument or agreement referred to therein; or (b) to be a
consent to any future amendment or modification or waiver to any instrument or
agreement the execution and delivery of which is consented to hereby, or to any
waiver of any of the provisions thereof. Except as expressly amended hereby, the
Loan Agreement shall continue in full force and effect.



--------------------------------------------------------------------------------

5. EFFECTIVENESS. This Amendment shall become effective as of the Fourth
Amendment Effective Date.

6. FEES AND EXPENSES. Borrowers agree to pay (a) Bank Expenses (including the
fees and expenses of Bank’s counsel, advisors and consultants) accrued and
incurred in connection with the transactions contemplated by this Amendment and
all other Bank Expenses (including the fees and expenses of Bank’s counsel,
advisors and consultants) payable in accordance with the Loan Agreement; and
(b) a loan fee in the amount of $150,000 less the commitment fee previously paid
by Borrower for the period through November 30, 2011.

7. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

8. INTEGRATION. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrowers and the
Collateral shall remain in full force and effect.

9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

BORROWERS:

AVIAT NETWORKS, INC.

 

By  

/s/ Carol Goudey

  Name:  

 

  Title:  

Treasurer

AVIAT U.S., INC.

 

By  

/s/ Carol Goudey

  Name:  

 

  Title:  

Treasurer

AVIAT NETWORKS (S) PTE. LTD.

 

By  

/s/ Ching Her Ong

  Name:  

 

  Title:  

Director

BANK:

SILICON VALLEY BANK

 

By  

/s/ Ray Aguilar

  Name:     Title:   Relationship Manager



--------------------------------------------------------------------------------

Exhibit A

EXHIBIT B TO LOAN AND SECURITY AGREEMENT

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK    Date:                     FROM: AVIAT NETWORKS, INC.
  

The undersigned authorized officer of Aviat Networks, Inc. (“Administrative
Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement dated as of September 30, 2010 (as amended, modified,
supplemented or restated from time to time, the “Loan Agreement”), by and among
Administrative Borrower, Aviat U.S., Inc. (“Opco”), Aviat Networks (S) Pte. Ltd.
(“Singapore Borrower” and together with the Administrative Borrower and Opco,
each a “Borrower” and collectively, “Borrowers”) and Silicon Valley Bank
(“Bank”):

(1) Each Borrower is in complete compliance for the period ending
            with all required covenants except as noted below; (2) there are no
Events of Default; (3) all representations and warranties in the Loan Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; (4) each
Borrower, and each of its Subsidiaries, has timely filed all material tax
returns and reports that are required to be filed, and each Borrower has timely
paid all material foreign, federal, state and local taxes, assessments, deposits
and contributions owed by each Borrower except as otherwise permitted pursuant
to the terms of Section 5.9 of the Loan Agreement; (5) (a)there are no
collective bargaining agreements covering the employees of any Borrower or any
of their domestic Subsidiaries, (b) there is not pending, nor (to the knowledge
of any Borrower) is there threatened, any strike, walkout, slowdown or work
stoppage, or any unfair labor practice complaint or grievance or arbitration
proceeding arising out of or under any collective bargaining agreement covering
the employees of any Borrower or any of their Subsidiaries that, individually or
in the aggregate, could reasonable be expected to result in a Material Adverse
Change, and (c) the hours worked and payments made to employees of Borrowers and
their domestic Subsidiaries have not been in violation in any material respect
of the Fair Labor Standards Act or any other applicable law dealing with such
matters; and (6) Borrowers are in compliance with Section 6.6 of the Loan
Agreement.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.



--------------------------------------------------------------------------------

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Cash holdings report

   Within 30 days of month end   

Yes    

No    

Quarterly financial statements with Compliance Certificate

  

Within 45 days of fiscal

quarter end

  

Yes    

No    

Quarterly BBC + A/P and A/R Agings + deferred revenue reports

  

Within 45 days of fiscal

quarter end (if at or above

Borrowing Threshold, within

30 days of each month)

  

Yes    

No    

Annual financial statement (CPA Audited) + Compliance Certificate

   Within 90 days of FYE   

Yes    

No    

10-Q, 10-K and 8-K

  

Within 5 days after filing with

SEC

  

Yes    

No    

Board approved financial projections

   Within 45 days of FYE   

Yes    

No    

 

Financial Covenant

  

Required

  

Actual

    

Complies

 

Maintain on a Quarterly Basis:

        

Minimum EBITDA

   Fiscal Quarter End    Minimum EBITDA    $                           
Yes    No           September 30, 2011    ($5,100,000)          December 31,
2011    ($5,500,000)          March 31, 2012    ($800,000)          June 30,
2012    $2,000,000          September 30, 2012    ($3,100,000)         

December 31, 2012 and

each subsequent fiscal quarter

   $3,000,000      

Minimum Liquidity

   1.50:1.00                :1.00         Yes    No       

 

Notification Purposes Only

 

Not Required Financial Covenant –
For Pricing Purposes Only

         

Consolidated Leverage Ratio

               :                   

The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date this Certificate
is delivered to Bank as set forth in the first line of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

ADMINISTRATIVE BORROWER:

 

AVIAT NETWORKS, INC.

          By:                                                              

                Name:                                                  
           

                Title:                                                  
           

  

BANK USE ONLY

Received by:                                          
                               

                                         AUTHORIZED SIGNER

Date:                                          
                                                

Verified:                                          
                                            

                                         AUTHORIZED SIGNER

Date:                                          
                                                  

Compliance Status:     Yes    No    



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                                 

 

I. Liquidity Coverage (Section 6.7(a))

Required:                 1.50:1.00

Actual:

 

A.

   Unrestricted domestic cash and Cash Equivalents    $                    

B.

   Domestic short-term and long-term marketable securities    $                 
  

C.

   Unrestricted cash and Cash Equivalents and short-term and long-term
marketable securities, in an aggregate amount not to exceed $30,000,000, of
Singapore Borrower (x) managed by SVB Asset Management and held in a Securities
Account maintained at U.S. Bank, N.A. that is subject to a Control Agreement
and/or (y) maintained in a domestic Deposit Account with Bank and denominated in
Dollars    $                    

D.

   25% of Eligible Accounts    $                    

E.

   Liquidity (line A plus line B plus line C plus (lesser of line D and
$12,500,000))    $                    

F.

   All debts, principal, interest, Bank Expenses and other amounts Borrowers owe
Bank now or later, whether under this Agreement, the Loan Documents, or
otherwise, including, without limitation, the Singapore Obligations, all
obligations relating to letters of credit (including reimbursement obligations
for drawn and undrawn letters of credit), and including interest accruing after
Insolvency Proceedings begin and debts, liabilities, or obligations of Borrowers
assigned to Bank.    $                    

Is line E at least 1.50 times greater than line F?

                     No, not in compliance
                                         
                                                                         Yes, in
compliance

 

II. EBITDA (Section 6.7(b))

Required:

 

Fiscal Quarter End

   Minimum EBITDA  

September 30, 2011

   ($ 5,100,000 ) 

December 31, 2011

   ($ 5,500,000 ) 

March 31, 2012

   ($ 800,000 ) 

June 30, 2012

   $ 2,000,000   

September 30, 2012

   ($ 3,100,000 ) 

December 31, 2012 and each Subsequent Fiscal Quarter

   $ 3,000,000   



--------------------------------------------------------------------------------

Actual:

 

A.

   Consolidated Net Income    $                            To the extent
deducted in the calculation of Net Income (Line A):       (i) Consolidated
Interest Charges    $                            (ii) Income tax expense    $
                           (iii) Depreciation and amortization expense    $
                           (iv) Non-cash restructuring charges    $
                           (v) Non-cash stock-based compensation expense    $
                           (vi) Non-cash charges of customer service inventory
due to downward revaluations    $                            (vii) Other
non-cash expenses    $                        

B.

   Sum of (i) through (vii)    $                            To the extent
included in calculating Consolidated Net Income (Line A):       (i) Income tax
credits    $                            (ii) Other non-cash items increasing Net
Income    $                        

C.

   Sum of Line (i) through (ii)    $                        

D.

   EBITDA (Line A + Line B - Line C)    $                        

Is Line D at least the amount required (see chart above)?                    
No, not in compliance                      Yes, in compliance

 

III. Consolidated Leverage Ratio (Section 2.4(c), “LIBOR Rate Margin,” “Prime
Rate Margin”)

Actual:

 

A.

   Consolidated Funded Indebtedness      

(i)     outstanding principal amount of all obligations (current or long-term)
for borrowed money (including borrowings under the Loan Agreement) and all debt
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments

   $                       

(ii)    purchase money Indebtedness

   $                       

(iii)  direct, non-contingent obligations arising under drawn letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments

   $                       

(iv)   obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business)

   $                       

(v)    attributable Indebtedness in respect of capital leases and synthetic
lease obligations

   $                    



--------------------------------------------------------------------------------

  

(vi)   Indebtedness of the types referred to in clauses (i) through (v) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which a Borrower or a Subsidiary is
a general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Borrower or such Subsidiary; provided that the amount of
Indebtedness included under this section (vi) shall be restricted to the amount
of Indebtedness attributable to such Borrower or Subsidiary as a general partner
or joint venturer

     $                       

B.

   Sum of (A)(i) through (A)(vi)      $                       

C.

   Cash collateral posted for any of A(i) through A(vi)     
$                       

D.

   EBITDA for fiscal quarter ending                      &                     
     $                       

Consolidated Leverage Ratio (Line B minus Line C to Line
D):                                     :                 



--------------------------------------------------------------------------------

Exhibit B

EXHIBIT G - BORROWING BASE CERTIFICATE

 

 

Borrower: Aviat Networks, Inc., Aviat US., Inc. and Aviat Networks (S) Pte. Ltd.

Lender:   Silicon Valley Bank

Commitment Amount:         $40,000,000

 

ACCOUNTS RECEIVABLE   

1.      US Borrowers’ Accounts Receivable (invoiced) Book Value as of
                    

   $                        

2.      Singapore Borrower’s Accounts Receivable (invoiced) Book Value as of
                    

   $                        

3.      Additions (please explain on reverse)

   $                        

4.      TOTAL ACCOUNTS RECEIVABLE

   $                         ACCOUNTS RECEIVABLE DEDUCTIONS (without
duplication)   

5.      Bad debt reserves of US Borrowers

   $                        

6.      Bad debt reserves of Singapore Borrower

   $                        

7.      Other (please explain on reverse)

   $                        

8.      TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

   $                        

9.      Eligible Accounts (#4 minus #8)

   $                        

10.    ELIGIBLE AMOUNT OF ACCOUNTS (45% of #9)

   $                        

BALANCES

  

11.    Maximum Loan Amount

   $ 40,000,000   

12.    # 10 plus Nonformula Revolving Line ($10,000,000)

   $                        

13.    Present balance owing on Revolving Line (excluding L/C Sublimit)

   $                        

14.    Outstanding under L/C Sublimits

   $                        

15.    RESERVE POSITION ((Lesser of #11 or #12) minus (#13 and #14))

   $                        

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 

COMMENTS:

 

 

 

 

 

By:                                                              

                Authorized Signer

Date:                                                              

  

BANK USE ONLY

Received by:                                                              

                        AUTHORIZED SIGNER

Date:                                                              

Verified:                                                              

                        AUTHORIZED SIGNER

Date:                                                              

Compliance Status:                 Yes                 No